 
Exhibit 10.1
 
On March 20, 2007, the Board of Directors of Commerce Bancorp, Inc.
(the “Company”) ratified the following items:
 

·  
2006 cash bonus and stock option grants for the Company’s Chief Executive
Officer, Chief Financial Officer and Named Executive Officers:




 
Name
 
Title
 
Cash Bonus
 
Stock Option Grants1 
 
Vernon W. Hill, II
   
Chairman and Chief Executive Officer
 
$
1,500,000
   
200,000
                       
Douglas J. Pauls
   
Executive Vice President and Chief Financial Officer
 
$
150,000
   
30,000
                       
Dennis M. DiFlorio
   
President
 
$
500,000
   
125,000
                       
Robert D. Falese, Jr.
   
President, Commercial & Investment Banking
 
$
500,000
   
125,000
                       
George E. Norcross, III
   
Chairman & Chief Executive Officer, Commerce Banc Insurance Services, Inc.
 
$
500,000
   
125,000
 






·  
2007 Base Salaries for the Company’s Chief Executive Officer, Chief Financial
Officer and Named Executive Officers:




 
Name
 
Title
 
Base Salary
 
Vernon W. Hill, II
 
   
Chairman and Chief Executive Officer

 
$

1,000,000

 
Douglas J. Pauls
 
   
Executive Vice President and Chief Financial Officer

 
$

600,000

 
Dennis M. DiFlorio
 
   
President

 
$

1,000,000

 
Robert D. Falese, Jr.
 
   
President, Commercial & Investment Banking

 
$

900,000

 
George E. Norcross, III
 
   
Chairman & Chief Executive Officer, Commerce Banc Insurance Services, Inc.
 
$
988,000
 

 
1 Grants made pursuant to the Company’s 2004 Employee Stock Option Plan at an
exercise price of $33.12, the market price on the date of grant.
 
 
25


--------------------------------------------------------------------------------